Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 03/01/2021. In virtue of this communication, claims 1-32 filed on 03/01/2021 are currently pending in the instant application.
                                                    
                                                
  Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 03/01/2021 is in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
 
Drawings
The drawings were received on 03/01/2021 and 04/23/2021 have been reviewed by Examiner and they are acceptable.
 

Double Patenting
           The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed.Cir.1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 
Instant independent claims 1, 13, and 25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over corresponding similar independent claims 1(system), 12(system), and 17 (system) of US Patent No. 10936884 The conflicting claims are not identical because the embodiments of claims 1, 4, and 5 omit steps not explicitly required by the embodiment of instant claims.  However, the conflicting claims are not patentably distinct from each other because:
·       Instant claims 1, 13, and 25 and claims 1, 12, and 17 recite common subject matter;
·       Instant claims 1, 13, and 25, which recite the open ended transitional phrase “comprising,” does not preclude the difference in steps recited by claims 1, 12, and 17, and
·       the elements of instant claims1, 13, and 25 are obvious over claims 1, 12, and 17 and completely anticipate the subject matter of instant claim, and “anticipation is the epitome of obviousness” Connell v. Sears, Roebuck & Co.,722 F.2d 1542, 1548, 220 USPQ 193, 198 (Fed. Cir. 1983) (citing In re Fracalossi, 681F.2d 792, 215 USPQ 569 (CCPA 1982))


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-14, 17-19, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Voros et al.(US 2016/0284076).

As per claim 13, A method for determining a safe state for a vehicle, the method comprising: “disposing a camera at a vehicle such that the camera has a field of view exterior of the vehicle, the camera comprising a lens and an imager;” (Voros refer to figure 1 section 4, front camera ¶[0012] discloses An image of an environmental region of the motor vehicle is provided by means of the camera ¶[0015] discloses a state is understood by a covered state of the camera, in which the lens of the camera is at least partially externally covered by a mass or an object and thus blocked such that no light or only dimmed light can enter the interior of the camera through this blocked area of the lens. In particular, thus, a soiled state and/or a state covered by water and/or ice are understood by the covered state. ¶[0060] discloses a camera 4 is disposed in the front region of the motor vehicle 1 and captures the environmental region in front of the motor vehicle 1.)
 “disposing an electronic control unit (ECU) at the vehicle, wherein the ECU comprises an image processor operable to process image data captured by the camera; capturing image data via the camera and providing captured image data to the ECU; 16 38200069.1processing at the image processor of the ECU image data captured by the camera and provided to the ECU;” (Voros,¶[0060-0062] disclose the camera system 2 has an electronic computing device 3, namely a digital signal processor. he computing device 3 can also be integrated in one of the cameras 4. It is also possible that each camera 4 respectively includes an integrated computing device 3. The computing device 3 can detect a masked or blocked state of the cameras 4 based on the received images.)

 “determining, via processing at the image processor of the ECU image data captured by the camera and provided to the ECU, a damaged condition of the imager within two minutes of operation of the camera, wherein the determined damaged condition of the imager within two minutes of operation of the camera is indicative of a condition where processing of captured image data degrades in performance;” “and determining, via the ECU, and responsive to determining the damaged condition of the imager within two minutes of operation of the camera, a safe state for the vehicle.”  (Refer to Voros ¶[0034] For detecting the masked state of the camera, a temporal sequence of high-pass filtered images of the camera can be used. For each image of this sequence, the pixel with the maximum value can respectively be detected for the mentioned plurality of positions of the scan window such that a temporal succession of maximum values is respectively provided for the plurality of positions of the scan window. Then, the masked state of the camera can be detected depending on the temporal successions. If the maximum values are evaluated over the time, thus, a particularly robust detection of the blocked state of the camera is allowed without this detection being affected by errors due to a temporal variation of the position of high-frequency image portions.¶[0035] The mentioned sequence of high-pass filtered images is preferably formed by a subset of an overall sequence of images, which is provided by the camera. This subset can be selected such that a time interval between respective points of time of capture of two immediately consecutive images of the used sequence and/or a distance of the motor vehicle traveled between these points of time satisfy a predetermined criterion. Thus, two images can be prevented from being processed, which substantially show the same scene or the same environment. Therefore, it is managed to prevent erroneous decisions in the detection of the masked state on the one hand and also to reduce the computational effort to a minimum on the other hand.¶[0036] Therein, it proves advantageous if the above mentioned criterion implies that the time interval between the points of time is greater than a preset value or is in a preset range of values. This means that two images of the overall sequence can be used for recognizing the masked state, which have been captured in a preset time interval to each other. This time interval can for example be in a range of values from 0.5 seconds to 2 seconds. This range of values represents a good tradeoff between the accuracy of the recognition of the masked state on the one hand as well as the velocity of the recognition.)
It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the various embodiments of reference Voros, wherein the combination would allow for the claim to include real time images and filtering images to detect damaged imager in a timely manner. One skilled in the art would have been motivated to modify reference Voros in this manner in order to make precise decision on safety of the vehicle environment and detecting the blockage of the camera. Therefore, one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 13.
As per claim 14, in view of claim 13, “wherein the camera comprises a forward-viewing camera that views forward of the vehicle.” (Voros figure 1, section 4 ¶[0060], discloses a camera 4 deposed in front region of the vehicle  to view forward direction.) 
As per claim 17, in view of claim 13, “wherein the camera comprises a rearward-viewing camera that views rearward of the vehicle.”  (Voros figure 1, section 4,¶[0060] discloses a camera 4 disposed in the rear region and captures the environment region behind the vehicle.)

As per claim 18, In view of claim 13, “wherein the camera comprises a sideward-viewing camera that views sideward of the vehicle.” (Voros figure 1, camera 4, which disposed on two side mirrors capture side view of the vehicle.) 

As per claim 19, in view of claim 13, “further comprising determining, responsive to processing at the ECU of image data captured by the camera and provided to the ECU, if the lens of the camera is at least partially blocked.”  (Voros ¶[0015] discloses a state is understood by a covered state of the camera, in which the lens of the camera is at least partially externally covered by a mass or an object and thus blocked such that no light or only dimmed light can enter the interior of the camera through this blocked area of the lens. In particular, thus, a soiled state and/or a state covered by water and/or ice are understood by the covered state. ¶[0017] discloses the camera is at least partially covered by an opaque and thus light-tight object. Additionally or alternatively, a second criterion can also be defined, which is associated with a second state, in which it is assumed that the camera is at least partially covered by a transparent object. In this second state, preferably, saturated pixels are detected, which render detection of the covered state of the camera by means of the high-pass filter impossible such that it can be preventively assumed that the camera is covered.)18

As per claim 23, in view  of claim 13, “wherein the determined safe state 
accommodates for a blockage condition at the lens of the camera.”( Voros, ¶[0039] discloses If one of the successions falls below the limit value, thus, this indicates that high-frequency image portions are not present in a certain image region such that the lens of the camera is masked at least with respect to this image region. In this case, a warning message can for example be generated that the lens of the camera is to be cleaned.)


Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Voros et al.(US 2016/0284076), in view of Zhu (US 2014/0324266).
As per claim 15, in view of claim 14, however Voros does not explicitly disclose the following which would have been obvious in view of Zhu from similar field of endeavor “wherein the camera is disposed at a windshield of the vehicle and views through the windshield.”  (Refer to Zhu ¶[0064] discloses The camera 210 may be mounted inside a front windshield of example vehicle 200. Specifically, the camera 210 may be situated to capture images from a forward-looking view with respect to the orientation of example vehicle 200.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Zhu technique of detecting vfog on the vehicle onboard sensor into Voros technique to provide the known and expected uses and benefits of Zhu technique over recognizing a covered state of a camera technique of Voros. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Zhu to Voros in order to provide safe operation of vehicles. (Refer to Zhu paragraph [0003].)

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Voros et al.(US 2016/0284076), in view of May(US 20140232869.)
As per claim 16, in view of claim 14, however Voros does not explicitly disclose the following which would have been obvious in view of May from similar field of endeavor “wherein the camera is disposed at a front grille of the vehicle.” (May ¶[00017] discloses such exterior cameras often integrated into the front grill).  

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine May technique of vehicle vison system detection into Voros technique to provide the known and expected uses and benefits of May technique over recognizing a covered state of a camera technique of Voros. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate May to Voros in order to accurately detection of contaminant lens for the better vison and alert generation. (Refer to May paragraph [0007].)

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Voros et al.(US 2016/0284076), in view of Tsutsui et al. (JP2007038773), refer to English translation.
As per claim 20, in view of claim 13, However Voros does not explicitly disclose the following which would have been obvious in view of Tsutsui from similar field of endeavor “further comprising determining, responsive to processing at the ECU of image data captured by the camera and provided to the ECU, if the camera is out of focus.”  (Refer to Tsutsui ¶[0012] disclose s when the focus determination unit determines that the captured image is not in focus, a warning is issued from the warning unit. A warning can be issued promptly to the passenger.¶[0023] discloses The focus determination unit 16A determines whether or not the captured image by the imaging unit 12 is in focus, and controls the warning unit 14 to warn the passenger to that effect (out of focus) with an image or sound. Further Abstract discloses an in-vehicle camera inspection device capable of promptly issuing a warning to an occupant when an in-vehicle camera mounted on a vehicle is out of focus. Provided is an in-vehicle camera inspection device that allows an occupant to reliably discriminate the displacement and dirt of an in-vehicle camera. A focus determination unit performs a focus determination on a captured image by an imaging unit. )

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Tsuitsu technique of vehicle camera inspection into Voros technique to provide the known and expected uses and benefits of Tsuitsu technique over Vehicle control device technique of Voros. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Tsuitsu to Voros in order to provide safe driving experiment by inspecting camera and warning a driver. (Refer to Tsuitsu paragraph [0005-0006].)

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voros et al.(US 2016/0284076), in view of Okouneva et al. (US 2014/0347486.)
As per claim 21, in view of claim 13, However Voros does not explicitly disclose the following which would have been obvious in view of Okouneva from similar field of endeavor “further comprising determining, responsive to processing at the ECU of image data captured by the camera and provided to the ECU, if the camera is out of calibration.” (Refer to Okouneva ¶[0031] discloses calibrates the cameras of the vehicle multi-camera system without use of reference points on the vehicle. The system figures out that a camera is out of calibration and then figures out how to calibrate it, all while the vehicle is being normally driven by the driver.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Okouneva technique of vehicle camera calibration into Voros technique to provide the known and expected uses and benefits of Okouneva technique over controlling vehicle camera technique of Voros. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Okouneva to Voros in order to provide a collision avoidance system. (Refer to Okouneva paragraph [0004].)

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voros et al.(US 2016/0284076), in view of Usami (US 2004/0212686.)
 As per claim 22, in view of claim 13, However Voros does not explicitly disclose the following which would have been obvious in view of Usami from similar field of endeavor “wherein the determined safe state accommodates for variations in vehicle roll angles and vehicle pitch angles.” (Usami ,¶[0047] discloses detection of behavioral variation of the vehicle such as roll and pitch conditions and, according to the detected signal, the amount of the behavioral variation of the vehicle can be determined.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Usami technique of vehicle mounted camera into Voros technique to provide the known and expected uses and benefits of Usami technique over controlling vehicle camera technique of Voros. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Usami to Voros in order to reduce the cost of having plurality of cameras for safety detection on a vehicle. (Refer to Usami paragraph [0004].)

  Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voros et al.(US 2016/0284076), in view of Spaith (US 2015/0286897.)
As per claim 24, in view of claim 13, however Voros does not explicitly discloses the following which would have been obvious in view of Spaith from similar filed of endeavor “wherein the imager of the camera comprises a CMOS imaging array having at least one million photosensor elements arranged in a plurality of rows and columns.” (Spaith ¶[0048] discloses Image capturing device 302 may be a camera or other device integrated in user device 102 that includes sensors configured to capture images in a digital form. Examples of such sensors include CMOS (complementary metal-oxide-semiconductor) sensor. For instance, image capturing device 302 may include a two-dimensional array of sensor elements organized into rows and columns. Such a sensor array may have any number of pixel sensors, including thousands or millions of pixel sensors.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Spaith technique of capturing images into Voros technique to provide the known and expected uses and benefits of Spaith technique over controlling vehicle camera technique of Voros. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Spaith to Voros in order to provide easier access of the images to users. (Refer to Spaith paragraph [0002].)

 	  Claims 25-26, 29-30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voros et al.(US 2016/0284076), in view of Spaith (US 2015/0286897.)

As per claim 25, A method for determining a safe state for a vehicle, the method comprising: 
“disposing a camera at a vehicle such that the camera has a field of view exterior of the vehicle, the camera comprising a lens and an imager,” (Voros refer to figure 1 section 4, ¶[0012] discloses An image of an environmental region of the motor vehicle is provided by means of the camera ¶[0015] discloses a state is understood by a covered state of the camera, in which the lens of the camera is at least partially externally covered by a mass or an object and thus blocked such that no light or only dimmed light can enter the interior of the camera through this blocked area of the lens. In particular, thus, a soiled state and/or a state covered by water and/or ice are understood by the covered state. ¶[0060] discloses a camera 4 is disposed in the front region of the motor vehicle 1 and captures the environmental region in front of the motor vehicle 1; a camera 4 is disposed in the rear region and captures the environmental region behind the motor vehicle 1.)
“disposing an electronic control unit (ECU) at the vehicle, wherein the ECU comprises an image processor operable to process image data captured by the camera; capturing image data via the camera and providing captured image data to the ECU; processing at the image processor of the ECU image data captured by the camera and provided to the ECU;” (Voros,¶[0060-0062] disclose the camera system 2 has an electronic computing device 3, namely a digital signal processor. he computing device 3 can also be integrated in one of the cameras 4. It is also possible that each camera 4 respectively includes an integrated computing device 3. The computing device 3 can detect a masked or blocked state of the cameras 4 based on the received images.)
“determining, via processing at the image processor of the ECU image data captured by the camera and provided to the ECU, (i) a shadow present in the field of view of the camera within ten frames of captured image data or (ii) a damaged condition of the imager within two minutes of operation of the camera, wherein the determined shadow or damaged condition of the imager is indicative of a condition where processing of captured image data degrades in performance;  38200069.1determining, via the ECU, and responsive to determining (i) the shadow present in the field of view of the camera within ten frames of captured image data or (ii) a damaged condition of the imager within two minutes of operation of the camera, a safe state for the vehicle;” (Refer to Voros [0034] For detecting the masked state of the camera, a temporal sequence of high-pass filtered images of the camera can be used. For each image of this sequence, the pixel with the maximum value can respectively be detected for the mentioned plurality of positions of the scan window such that a temporal succession of maximum values is respectively provided for the plurality of positions of the scan window. Then, the masked state of the camera can be detected depending on the temporal successions. If the maximum values are evaluated over the time, thus, a particularly robust detection of the blocked state of the camera is allowed without this detection being affected by errors due to a temporal variation of the position of high-frequency image portions.[0035] The mentioned sequence of high-pass filtered images is preferably formed by a subset of an overall sequence of images, which is provided by the camera. This subset can be selected such that a time interval between respective points of time of capture of two immediately consecutive images of the used sequence and/or a distance of the motor vehicle traveled between these points of time satisfy a predetermined criterion. Thus, two images can be prevented from being processed, which substantially show the same scene or the same environment. Therefore, it is managed to prevent erroneous decisions in the detection of the masked state on the one hand and also to reduce the computational effort to a minimum on the other hand.[0036] Therein, it proves advantageous if the above mentioned criterion implies that the time interval between the points of time is greater than a preset value or is in a preset range of values. This means that two images of the overall sequence can be used for recognizing the masked state, which have been captured in a preset time interval to each other. This time interval can for example be in a range of values from 0.5 seconds to 2 seconds. This range of values represents a good tradeoff between the accuracy of the recognition of the masked state on the one hand as well as the velocity of the recognition.)

 “and determining, responsive to processing at the ECU of image data captured by the camera and provided to the ECU, if (i) the lens of the camera is at least partially blocked, (ii) the camera is out of focus or (iii) the camera is out of calibration.” (Refer to Voros ¶[0015] discloses a state is understood by a covered state of the camera, in which the lens of the camera is at least partially externally covered by a mass or an object and thus blocked such that no light or only dimmed light can enter the interior of the camera through this blocked area of the lens. In particular, thus, a soiled state and/or a state covered by water and/or ice are understood by the covered state. ¶[0017] discloses the camera is at least partially covered by an opaque and thus light-tight object. Additionally or alternatively, a second criterion can also be defined, which is associated with a second state, in which it is assumed that the camera is at least partially covered by a transparent object. In this second state, preferably, saturated pixels are detected, which render detection of the covered state of the camera by means of the high-pass filter impossible such that it can be preventively assumed that the camera is covered.)18
However Voros does not explicitly disclose the following which would have been obvious in view of Spaith from similar field of endeavor “wherein the imager of the camera comprises a CMOS imaging array having at least one million photosensor elements arranged in a plurality of rows and columns;”(Spaith, ¶[0048] discloses Image capturing device 302 may be a camera or other device integrated in user device 102 that includes sensors configured to capture images in a digital form. Examples of such sensors include CMOS (complementary metal-oxide-semiconductor) sensor. For instance, image capturing device 302 may include a two-dimensional array of sensor elements organized into rows and columns. Such a sensor array may have any number of pixel sensors, including thousands or millions of pixel sensors.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Spaith technique of capturing images into Voros technique to provide the known and expected uses and benefits of Spaith technique over controlling vehicle camera technique of Voros. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Spaith to Voros in order to provide easier access of the images to users. (Refer to Spaith paragraph [0002].)

As per claim 26, in view of claim 25, “wherein the camera comprises a forward-viewing camera that views forward of the vehicle.” (Refer to Voros figure 1, section 4 ¶[0060], discloses a camera 4 deposed in front region of the vehicle  to view forward direction.) 

As per claim 29, in view of claim 25, “wherein the camera comprises a rearward-viewing camera that views rearward of the vehicle.”  (Refer to Voros figure 1, section 4,¶[0060] discloses a camera 4 disposed in the rear region and captures the environment region behind the vehicle.)

As per claim 30, In view of claim 25, “wherein the camera comprises a sideward-viewing camera that views sideward of the vehicle.” (Refer to Voros figure 1, camera 4, which disposed on two side mirrors capture side view of the vehicle.) 

As per claim 32, in view of claim 25, “wherein the determined safe state accommodates for a blockage condition at the lens of the camera.”( Voros, ¶[0039] discloses If one of the successions falls below the limit value, thus, this indicates that high-frequency image portions are not present in a certain image region such that the lens of the camera is masked at least with respect to this image region. In this case, a warning message can for example be generated that the lens of the camera is to be cleaned.)


Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voros et al.(US 2016/0284076), in view of Spaith (US 2015/0286897), further in view of Zhu (US 2014/0324266).

As per claim 27, in view of claim 26, however Voros as modified by Spaith does not explicitly disclose the following which would have been obvious in view of Zhu from similar field of endeavor “wherein the camera is disposed at a windshield of the vehicle and views through the windshield.”  (Refer to Zhu ¶[0064] discloses The camera 210 may be mounted inside a front windshield of example vehicle 200. Specifically, the camera 210 may be situated to capture images from a forward-looking view with respect to the orientation of example vehicle 200.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Zhu technique of detecting vfog on the vehicle onboard sensor into Voros as modified by Spaith  technique to provide the known and expected uses and benefits of Zhu technique over recognizing a covered state of a camera technique of Voros as modified by Spaith. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Zhu to Voros as modified by Spaith in order to provide safe operation of vehicles. (Refer to Zhu paragraph [0003].)

Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Voros et al.(US 2016/0284076), in view of Spaith (US 2015/0286897), further in view of May(US 20140232869.)
 As per claim 28, in view of claim 26, however Voros as modified by Spaith does not explicitly disclose the following which would have been obvious in view of May from similar field of endeavor “wherein the camera is disposed at a front grille of the vehicle.” (Refer to ¶[00017] discloses such exterior cameras often integrated into the front grill.)  

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine May technique of vehicle vison system detection into Voros as modified by Spaith technique to provide the known and expected uses and benefits of May technique over recognizing a covered state of a camera technique of Voros as modified by Spaith. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate May to Voros as modified by Spaith in order to accurately detection of contaminant lens for the better vison and alert generation. (Refer to May paragraph [0007].)

Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voros et al.(US 2016/0284076), in view of Spaith (US 2015/0286897), further in view of Usami (US 2004/0212686.)
As per claim 31, in view of claim 25, However Voros as modified by Spaith does not explicitly disclose the following which would have been obvious in view of Usami from similar field of endeavor “wherein the determined safe state accommodates for variations in vehicle roll angles and vehicle pitch angles.”  (Refer to Usami ¶[0047] discloses detection of behavioral variation of the vehicle such as roll and pitch conditions and, according to the detected signal, the amount of the behavioral variation of the vehicle can be determined.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Usami technique of vehicle mounted camera into Voros technique to provide the known and expected uses and benefits of Usami technique over controlling vehicle camera technique of Voros. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Usami to Voros in order to reduce the cost of having plurality of cameras for safety detection on a vehicle. (Refer to Usami paragraph [0004].)

Allowable Subject Matter
Claims 1-12 would be allowable. 

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter: Claims 1-12 are not rejected based on prior art references and would be allowable if overcome the above-described double patenting rejection.

Closest prior art:
Voros et al. (US 2016/0284076) discloses The invention relates to a method for recognizing a covered state of a camera (4) of a motor vehicle (1) by providing an image of an environmental region of the motor vehicle (1) by means of the camera (4), determining respective brightness values of pixels within at least one image region of the image, determining a number of pixels within the at least one image region, which satisfy a preset criterion with respect to the brightness values, and checking whether the camera (4) is covered or not covered depending on the number.(Abstract.)
A statement indicating reasons for allowable subject matter follows:  As per Independent claim 1, claim would be allowable in view of the analysis of closest prior arts. The cited prior art of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “disposing a camera at a vehicle such that the camera has a field of view exterior of the vehicle, the camera comprising a lens and an imager; disposing an electronic control unit (ECU) at the vehicle, wherein the ECU comprises an image processor operable to process image data captured by the camera; capturing image data via the camera and providing captured image data to the ECU; processing at the image processor of the ECU image data captured by the camera and provided to the ECU; determining, via processing at the image processor of the ECU image data captured by the camera and provided to the ECU, a shadow present in the field of view of the camera within ten frames of captured image data, wherein the determined shadow present in the field of view of the camera within ten frames of captured image data is indicative of a condition where processing of captured image data degrades in performance; and determining, via the ECU, and responsive to determining the shadow present in the field of view of the camera within ten frames of captured image data, a safe state for the vehicle. ”, as recited in the independent claim 1.  
Dependent Claims would be allowable due to their dependency on the above-noted independent claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661